FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALFREDO NAVARRO-GUTIERREZ,                       No. 14-70730
AKA Alfredo Navarro Gutierrez, AKA
Alfredo Gutierrez Navarro,                       Agency No. A078-098-725

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted January 20, 2016 **

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Alfredo Navarro-Gutierrez, a native and citizen of Mexico, petitions for

review of the Department of Homeland Security’s (“DHS”) May 9, 2013, order

reinstating his 1999 expedited removal order. Our review is “limited to confirming


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s compliance with the reinstatement regulations.” Garcia de Rincon v.

DHS, 539 F.3d 1133, 1136-37 (9th Cir. 2008). We dismiss the petition for review.

      We lack jurisdiction to consider Navarro-Gutierrez’s collateral attack on his

1999 expedited order of removal. See id. at 1137-38 (our jurisdiction is limited to

reviewing “three discrete inquiries an immigration officer must make in order to

reinstate a removal order: (1) whether the petitioner is an alien; (2) whether the

petitioner was subject to a prior removal order, and (3) whether the petitioner

re-entered illegally”); 8 U.S.C. § 1252(a)(2)(A), (e).

      PETITION FOR REVIEW DISMISSED.




                                           2                                      14-70730